Citation Nr: 0335884	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-08 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for facial scars.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1951 to December 
1951.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

During a May 2003 hearing held at the RO before the 
undersigned, the veteran raised a claim of entitlement to 
service connection for scars on the lower part of her arms.  
Tr. at 3-4, 7-10, 18.  The Board refers this matter to the RO 
for appropriate action.  The appeal for service connection 
for facial scars is addressed in the remand section of this 
decision.  


FINDINGS OF FACT

1.  The RO denied the veteran entitlement to service 
connection for malaria in a rating decision dated September 
1997.

2.  The RO notified the veteran of the September 1997 
decision and of her appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  

3.  The evidence received since September 1997 bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative, nor redundant, and by 
itself and in connection with the evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the veteran's claim.
CONCLUSIONS OF LAW

1.  The RO's September 1997 rating decision, in which the RO 
denied entitlement to service connection for malaria, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for malaria.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for 
malaria.  In a rating decision dated August 2001, the RO 
denied reopening the veteran's claim for this benefit, and 
thereafter, the veteran appealed the RO's decision to the 
Board.  

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the need for a claimant to submit a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, during the pendency of this 
appeal, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
The United States Court of Appeals for Veterans Claims 
(Court) has since mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

When the VCAA was enacted, the veteran's claim to reopen her 
previously denied claim of entitlement to service connection 
for malaria was pending before VA.  The VCAA is thus 
applicable to this appeal.  See VAOGCPREC 7-03.  In a letter 
dated January 2001 and a statement of the case issued in 
April 2002, the RO informed the veteran that the law had 
changed and provided her the pertinent provisions of the 
VCAA.  As well, the RO notified the veteran of the evidence 
needed to substantiate her claim and explained to her who was 
responsible for submitting such evidence.  Even assuming such 
were not the case, given the favorable outcome of the Board's 
decision to reopen the previously denied claim, explained 
below, the veteran is not prejudiced by the Board's decision 
to proceed in adjudicating whether new and material evidence 
has been received.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

II.  Analysis of Claim

The RO previously denied the veteran's claim of entitlement 
to service connection for malaria in a rating decision dated 
September 1997.  The RO based its denial on a finding that 
there was no evidence of record of malaria.  The RO 
considered the veteran's service medical records and written 
statements.  In a letter dated September 1997, the RO 
notified the veteran of the rating decision and of her 
appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The 
September 1997 decision is thus final.  38 U.S.C.A. § 7105 
(West 2002). 

The veteran attempted to reopen her claim for service 
connection for malaria by written statement received in 
August 2000.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, VA must review it on a de novo basis, that is with 
consideration given to all of the evidence of record both 
before and after the prior unappealed decision.  38 U.S.C.A. 
§ 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims received prior to August 29, 2001, as is the case 
here, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a) (2003) 
(effective for claims filed as of August 29, 2001)); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans, 9 Vet. App. at 273.  This evidence is 
presumed credible for the purposes of reopening a veteran's 
claim, unless it is inherently false or untrue or, if it is 
in the nature of a statement or other assertion, it is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992). 

In this case, the evidence that has been associated with the 
claims file since the RO's September 1997 rating decision 
includes VA treatment records, a prescription signed by a 
private physician, written statements of the veteran and two 
women who served with the veteran in 1951, and testimony of 
the veteran presented at a hearing held at the RO before the 
undersigned in May 2003.  The Board finds that this evidence 
is new as it is neither cumulative nor redundant.  The Board 
also finds that this evidence is material as it bears 
directly and substantially upon the specific matter under 
consideration, and by itself and in connection with evidence 
previously assembled, is so significant that it must be 
considered to decide fairly the merits of the claim.  The 
newly submitted evidence, specifically, the prescription, 
indicates that, in July 2003, a private physician prescribed 
the veteran quinine, a medication used to prevent and control 
malaria.  Although this prescription does not specifically 
indicate that the veteran had malaria, it suggests this might 
be the case.  The absence of this type of evidence formed the 
basis of the RO's previous denial of the veteran's claim for 
service connection for malaria.   

Having determined that new and material evidence has been 
submitted, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for 
malaria.  It may not, however, decide this claim before VA 
undertakes additional development.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for malaria is 
reopened, and to this extent only, granted.


REMAND

The veteran claims that she is entitled to service connection 
for malaria and facial scars.  The VCAA provides that VA must 
notify a claimant of the information needed to substantiate a 
claim and assist that claimant in obtaining and fully 
developing all of the evidence relevant to the claim.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002).  In this 
case, VA has not yet satisfied these duties to notify and 
assist the veteran.  Therefore, additional development is 
necessary.  

First, in a written statement received in October 2000 and 
during a hearing held in May 2003, the veteran identified 
pertinent medical records that are outstanding and may be 
helpful in support of her claims.  For instance, in the 
written statement she indicated that she had been treated for 
malaria at the U.S. Marine base in El Toro, California, in 
1951.  She also indicated that, in 1968, Dr. Bernstein, an 
emergency room physician working at a hospital in Canoga 
Park, California, treated her for an unrelated condition and 
conducted blood tests that showed malaria.  

During the hearing, the veteran clarified that she first 
contacted malaria during boot camp in South Carolina, but did 
not receive treatment for that disorder until April 1951, 
when she was transferred to El Toro.  At that time, she was 
initially given salve.  Subsequently, Commander Lightfoot 
allegedly told her that she had malaria and prescribed 
quinine.  Tr. at 2-4, 10.  She also testified that she had 
numerous attacks of malaria after discharge, including during 
the November 1968 hospitalization at the Canoga Park 
hospital, but did not speak to a physician about those 
attacks until after her last one, which occurred on April 13, 
2003.  Thereafter, she allegedly spoke to J. Yusuf Q. 
Erskine, D.O., who ordered a blood test.  The veteran was 
scheduled to meet with Dr. Erskine two days after the 
hearing.  Tr. at 5, 10-14. 

Following the hearing, the veteran submitted a copy of a 
prescription of quinine Dr. Erskine signed in July 2003.  The 
veteran did not, however, submit records of her April 2003 
conversation and May 2003 visit with Dr. Erskine, or results 
of the blood test Dr. Erskine ordered.  Inasmuch as these 
records and results would be pertinent to the veteran's 
malaria claim, the RO should request them on Remand.  The RO 
should also attempt to secure records of the veteran's 1951 
malaria treatment at the U.S. Marine base in El Toro, 
California, and the results of the November 1968 blood test 
ordered by Dr. Bernstein at the hospital in Canoga Park, 
California.  During the hearing, the veteran testified that 
the latter hospital no longer existed, but indicated that the 
VA Medical Center in Los Angeles might have the records 
associated with the November 1968 hospitalization.  Tr. at 
11-12.  

With regard to the veteran's claim for service connection for 
facial scars, the veteran testified that the severity of the 
scar above her eye necessitated surgery at the VA Medical 
Center in San Francisco in 1993 and 1994.  She indicated 
that, since then, the RO had secured some, but not all of the 
records associated with that surgery.  Tr. at 15-17.  In 
light of this fact, the RO should contact that facility on 
Remand and request all records associated with surgeries 
performed during the time period noted.  

Second, during the hearing, the veteran testified that she 
had requested VA to send her a copy of her medical records.  
Thereafter, VA did not satisfy her request, but its Privacy 
Act Division indicated that it had sent the veteran 212 pages 
of such records.  Based on this information, the veteran 
questioned whether the service medical records in the claims 
file were incomplete.  Tr. at 6-7.  On Remand, the RO should 
contact the appropriate authorities and determine whether all 
of the veteran's service medical records have been associated 
with the claims file.  

This case is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, D.C for the following action:

1.  The RO should contact the veteran and 
request her to provide the full name of 
Dr. Bernstein, the emergency room 
physician who treated her in November 
1968, the full address of the hospital in 
Canoga Park, California, where Dr. 
Bernstein was working, and the dates (day, 
month and year, if possible) she was 
treated at the U.S. Marine base in El 
Toro, California, and by Dr. Erskine.  The 
veteran should also be invited to provide 
complete names, addresses and dates of 
treatment of all other health care 
professionals, VA and non-VA, who have 
treated the veteran's malaria and scars 
since her discharge from active service 
and whose records are not already in the 
claims file.  

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, the RO should 
request, obtain and associate with the 
claims file the actual clinical records, 
inpatient and outpatient records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records from 
all identified health care providers.  
These providers should include: the U.S. 
Marine base in El Toro, California 
(records dated in 1951); Dr. Bernstein and 
the hospital in Canoga Park, California 
(records dated in 1968); Dr. Erskine 
(records dated since April 2003); and the 
VA Medical Centers in Los Angeles (records 
dated in 1968) and San Francisco (records 
dated from 1993 to 1994).  If any 
pertinent records are unavailable, the RO 
should document this fact in the record.  

3.  The RO should contact the appropriate 
authority to determine whether all of the 
veteran's service medical records have 
been obtained.  If not, the RO should 
secure and associate with the claims file 
all outstanding service medical records.  

4.  After the aforementioned development 
has been completed, the RO should 
readjudicate the veteran's claims based 
on all of the evidence of record.  If the 
RO denies either benefit sought on 
appeal, it should provide the veteran and 
her representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence she wishes to have 
considered in connection with her appeal; however, she is not 
required to act unless or until she is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board for additional development or 
other appropriate action must be handled expeditiously).



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



